

Exhibit 10.1
FORM B – EXECUTIVE OFFICERS
WITHOUT EMPLOYMENT AGREEMENTS


NON–STATUTORY STOCK OPTION AGREEMENT


This Option Agreement is made and entered into by and between APOLLO GROUP,
INC., an Arizona corporation (hereinafter referred to as the “Company”), and
<NAME> (hereinafter referred to as “Employee”), as of <GRANT_DT> (which date is
hereinafter referred to as the “Date of Grant”). If Employee is presently or
subsequently becomes employed by a subsidiary of the Company, the term “Company”
shall be deemed to refer collectively to Apollo Group, Inc. and the subsidiary
or subsidiaries which employ the Employee.


RECITALS


A.    The Company has implemented the Apollo Group, Inc. 2000 Stock Incentive
Plan, as amended and restated from time to time (the “Plan”), as an equity
incentive program to encourage key employees and officers of the Company to
remain in its employ and to enhance the ability of the Company to attract new
employees whose services are considered valuable by providing them with an
opportunity to acquire a proprietary interest in the success of the Company.


B.    The Compensation Committee of the Company’s Board of Directors (the
“Committee”) has the authority to grant options pursuant to the Plan to certain
officers and key employees of the Company in order to provide such individuals
with an incentive to continue in the Company’s service.


C.    The Committee did authorize the grant of the Option evidenced by this
Agreement to Employee on the Date of Grant in order to carry out the intent and
purpose of the Plan in providing a substantial equity incentive to encourage the
Employee to continue in the Company’s service and to contribute to its financial
success.


NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and Employee agree
as follows:


1.    Grant of Option. Employee is hereby granted the right and option (the
“Option”) to purchase an aggregate of <OPTIONS> shares of the Company’s Class A
common stock (the “Option Shares”) under the Plan upon the terms and conditions
set forth in this Agreement. The Option is a non–statutory option under the
federal income tax laws and is not intended to be an incentive stock option
subject to Section 422 of the Internal Revenue Code.


2.    Exercise Price. The price per share at which Employee shall be entitled to
purchase the Option Shares pursuant to this Option shall be $<PRICE> (the
“Exercise Price”). Such Exercise Price is equal to the Fair Market Value per
share of the Company’s Class A common stock on the Date of Grant.


3.    Option Term. The Option hereby granted shall have a maximum term of
__________ (___) years measured from the Date of Grant and shall accordingly
expire at the close of business on <EXPIRATION DATE> (the “Expiration Date”),
unless sooner terminated in accordance with Paragraph 5(b), 8 or 9 of this
Agreement.



1

--------------------------------------------------------------------------------



4.    Vesting Schedule.


(a)    The Option shall vest and become exercisable for the Option Shares as
follows:____________________________, provided Employee continues in the
Company’s employ through each such vesting date.  The foregoing vesting schedule
shall constitute the Normal Vesting Schedule for the Option.  However, the
Option may vest and become exercisable for the Option Shares on an accelerated
basis in accordance with the special vesting acceleration provisions of
Paragraph 5 or on a limited pro–rata basis in accordance with Paragraph 8(b).


(b)    As the Option vests and becomes exercisable for one or more installments
of the Option Shares, those installments shall accumulate, and the Option shall
remain exercisable for the accumulated installments until the Expiration Date or
sooner termination of the option term under Paragraph 5(b), 8 or 9 of this
Agreement.


5.    Change in Control.


(a)    Should a Change in Control occur during Employee’s period of employment
with the Company but at a time when the Option is not otherwise fully vested and
exercisable, then the Option shall automatically vest on an accelerated basis so
that the Option shall, immediately prior to the effective date of such Change in
Control, vest and become exercisable for all of the Option Shares at the time
subject to the Option and may be exercised for any or all of those Option Shares
as fully vested shares of Class A common stock.


(b)    Notwithstanding any provision to the contrary in this Agreement, the
Option shall, immediately following a Change in Control, terminate and cease to
be outstanding, except to the extent assumed by the successor corporation (or
parent thereof) or otherwise continued in effect pursuant to the terms of the
Change in Control transaction.


(c)    If the Option is assumed in connection with a Change in Control or
otherwise continued in effect, then the Option shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities into which the shares of Class A common stock subject to the Option
would have been converted in consummation of such Change in Control had those
shares actually been outstanding at the time. Appropriate adjustments shall also
be made to the Exercise Price, provided the aggregate Exercise Price shall
remain the same. To the extent the actual holders of the Company’s outstanding
Class A common stock receive cash consideration for their Class A common stock
in consummation of the Change in Control, the successor corporation may, in
connection with the assumption or continuation of this Option, substitute one or
more shares of its own common stock with a fair market value equivalent to the
cash consideration paid per share of Class A common stock in such Change in
Control, provided such common stock is readily tradable on an established U.S.
securities exchange or market.


(d)    The term “Change in Control” shall have the meaning assigned to such term
in Section 3.1 (e) of the Plan.


(e)    This Agreement shall not in any way affect the right of the Corporation
to adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.


6.    Method of Exercising Option. Subject to the terms and conditions of this
Agreement, the Option may be exercised by timely delivery to the Company of a
written notice of exercise that shall become effective on the date received by
the Company. The notice shall state Employee’s election to exercise

2

--------------------------------------------------------------------------------



the Option, the number of Option Shares for which the election to exercise has
been made, the method of payment elected pursuant to Paragraph 7 hereof, and the
exact name or names in which the purchased Option Shares are to be registered.
Such notice shall be signed by the Employee and shall be accompanied by payment
of the Exercise Price for the purchased Option Shares, except to the extent
payment is to be made pursuant to the same day exercise and sale procedure set
forth in clause (ii) of Paragraph 7. In the event the Option shall be exercised
by a person or persons other than Employee pursuant to Paragraph 9(a) hereof,
such notice shall be signed by such other person or persons and shall be
accompanied by proof acceptable to the Company of the legal right of such person
or persons to exercise the Option. All shares delivered by the Company upon
exercise of the Option as provided herein shall be fully paid and non–assessable
upon delivery.


7.    Method of Payment. Payment of the Exercise Price for the Option Shares
purchased upon the exercise of this Option shall be made by Employee (i) in
cash, (ii) through a broker–assisted same day exercise and sale procedure
pursuant to which the broker shall immediately sell, on behalf of the Employee
or such other person exercising the Option, all or a portion of the Option
Shares acquired upon exercise of the Option and remit to the Company, on the
settlement date for such sale, a sufficient amount of the sale proceeds to cover
the Exercise Price payable for all the Option Shares purchased through such
exercise and the applicable withholding taxes, (iii) through such other method
permitted by the Committee or (iv) through any combination of the above.


8.    Termination of Employment.


(a)    Should Employee’s employment with the Company terminate for any reason
other than for Cause or death or Disability, then Employee may, at any time
within the three (3)–month period measured from the effective date of such
termination of employment, exercise the Option for any or all of the Option
Shares for which this Option is exercisable, in accordance with the Normal
Vesting Schedule, the special vesting acceleration provisions of Paragraph 5
and/or the pro–rata vesting provisions of Paragraph 8(b), on the date of such
termination of employment; provided, however, that in no event shall the Option,
or any part thereof, be exercisable after the Expiration Date. Upon the
expiration of such limited post–employment exercise period, this Option shall
terminate and cease to be exercisable for any Option Shares.


(b)    Should Employee’s employment with the Company cease prior to the
completion of the Normal Vesting Schedule by reason of an Involuntary
Termination during one of the _____ (__) applicable installment vesting periods
comprising that schedule and Employee deliver an effective and enforceable
general release to the Company in accordance with the requirements of the Senior
Executive Severance Pay Plan, then Employee shall thereupon vest in a portion of
the Option Shares for which this Option would have otherwise vested and become
exercisable upon the completion of the particular installment vesting period
under Paragraph 4(a) in which such Involuntary Termination occurs had Employee
in fact continued in the Company’s employ through the completion of that
installment vesting period (the “Option Share Installment”). Such pro–ration
shall be applied by multiplying the Option Share Installment by a fraction, the
numerator of which is the number of months of employment with the Company
actually completed by Employee during that installment vesting period (rounded
up to the next whole month), and the denominator of which is twelve (12). For
purposes of this Agreement, the term “Involuntary Termination” shall mean the
Company’s unilateral termination of Employee’s employment for any reason other
than a Termination for Cause; provided, however, in no event shall an
Involuntary Termination be deemed to incur in the event Employee’s employment
with the Company terminates by reason of his or her death or Disability (as
defined in Paragraph 9(b) below).


(c)    Should Employee’s employment with the Company cease by reason of a
Termination for Cause or should Employee engage in any act or omission that
would constitute grounds for

3

--------------------------------------------------------------------------------



a Termination for Cause, then the Option shall immediately terminate and cease
to be exercisable for any of the Option Shares. For purposes of this Agreement,
the term “Termination for Cause” shall mean the Company’s termination of
Employee’s employment for one or more of the following reasons:


(i)    repeated dereliction of the material duties and responsibilities of his
or her position with the Company;


(ii)    misconduct, insubordination or failure to comply with the policies of
the Company governing employee conduct and procedures;


(iii)    excessive lateness or absenteeism;


(iv)    conviction of or pleading guilty or nolo contendere to any felony
involving theft, embezzlement, dishonesty or moral turpitude;


(v)    commission of any act of fraud against, or the misappropriation of
property belonging to, the Company;


(vi)    commission of any act of dishonesty in connection with his or her
responsibilities as an Employee that is intended to result in his or her
personal enrichment or the personal enrichment of his or her family or others;


(vii)    any other misconduct adversely affecting the business or affairs of the
Company; or


(viii)    a material breach of any agreement Employee may have at the time with
the Company, including (without limitation) any proprietary information,
non–disclosure or confidentiality agreement have the meaning assigned to such
term in Section 3.1(d) of the Plan.


(d)    If Employee is employed on the Date of Grant in a capacity other than a
faculty member, then Employee shall be deemed for purposes of this Paragraph 8
to have terminated employment upon the earlier of (i) the date he or she ceases
for any reason to be employed by the Company or any Subsidiary or (ii) the first
date on which Employee is employed by the Company or any Subsidiary solely in
the capacity of a faculty member.


9.    Employee’s Death or Disability.


(a)    In the event of the Employee’s death while this Option is outstanding,
this Option shall remain exercisable until the earlier of (i) the expiration of
the twelve (12)–month period measured from the date of Employee’s death or (ii)
the Expiration Date. During such limited exercise period, this Option may be
exercised by (A) the representative or representatives of the Employee’s estate
or by the person or persons entitled to do so under Employee’s last will and
testament, (B) the Living Trust to which this Option is assigned in accordance
with Paragraph 11 or, if Employee fails to make such a testamentary disposition
or assignment of this Option and dies intestate, (C) the person or persons
entitled to receive this Option under the applicable laws of descent and
distribution, as the case may be. However, during such period this Option may
not be exercised in the aggregate for more than the number of the Option Shares
(if any) for which this Option is exercisable, in accordance with the Normal
Vesting Schedule, the special vesting acceleration provisions of Paragraph 5
and/or the pro–rata vesting provisions of Paragraph 8(b), at the time of
Employee’s termination of employment with the Company. Upon the expiration of
such limited exercise period, this Option shall terminate and cease to be
exercisable for any Option Shares. The Company shall

4

--------------------------------------------------------------------------------



have the right to require evidence satisfactory to it of the rights of any
person or persons seeking to exercise the Option under this Paragraph 9(a).


(b)    In the event Employee’s employment terminates by reason of his or her
Disability, then this Option may, at any time within the twelve (12)–month
period measured from the date of such termination of employment, be exercised
for any or all of the Option Shares for which this Option is exercisable, in
accordance with the Normal Vesting Schedule, the special vesting acceleration
provisions of Paragraph 5 and/or the pro–rata vesting provisions of Paragraph
8(b), on the date of such termination of employment; provided, however, that in
no event shall the Option, or any part thereof, be exercisable after the
Expiration Date. Upon the expiration of such limited exercise period, this
Option shall terminate and cease to be exercisable for any Option Shares. For
purposes of this Agreement, the term “Disability” shall have the meaning
assigned to such term in Section 3.1(i) of the Plan.


10.    Cessation of Employment/Transfer of Employee.


(a)    Except to the extent (if any) specifically authorized by the Committee
pursuant to an express written agreement with the Employee, this Option shall
not vest or become exercisable for any additional Option Shares, whether
pursuant to the Normal Vesting Schedule, the special vesting acceleration
provisions of Paragraph 5 or the pro–rata vesting provisions of Paragraph 8(b),
following the Employee’s termination of employment.


(b)    Except as otherwise provided in Paragraph 8(d) hereof, in the event
Employee ceases to be an employee of the Company and becomes an employee of one
of the Company’s subsidiaries as the result of a transfer, promotion or
otherwise, the terms and provisions of this Option shall remain unchanged.


11.    Nontransferability. Except for the limited transferability provided under
this Paragraph 11, this Option shall be neither transferable nor assignable by
Employee other than by will or the laws of inheritance following Employee’s
death and may be exercised, during Employee’s lifetime, only by Employee.
However, this Option may be assigned in whole or in part during Employee’s
lifetime to a Living Trust, and the assigned portion may only be exercised by
that Living Trust. The terms applicable to the assigned portion shall be the
same as those in effect for this option immediately prior to such assignment and
shall be evidenced by an assignment agreement in form reasonably satisfactory to
the Company. For purposes of this Paragraph 11, a Living Trust shall mean a
revocable living trust established by Employee or by Employee and his or her
spouse of which Employee is the sole trustee (or sole co–trustee with his or her
spouse) and sole beneficiary (or sole co–beneficiary with his or her spouse)
during Employee’s lifetime.


12.    Stockholder Rights. The holder of this Option shall not have any
stockholder rights with respect to the Option Shares until such person shall
have exercised the Option, paid the Exercise Price and become a holder of record
of the purchased shares.


13.    Adjustments in Number of Option Shares and Exercise Price. In the event a
stock dividend is declared upon the outstanding Class A common stock after the
Date of Grant, the number of Option Shares then subject to this Option shall be
increased proportionately and the Exercise Price per share shall be equitably
adjusted by the Committee to reflect such stock dividend without any change in
the aggregate Exercise Price therefor. Should any change be made to the Class A
common stock by reason of any stock split, recapitalization, combination of
shares, exchange of shares, spin–off transaction, extraordinary dividend or
distribution or other change affecting the outstanding Class A common stock as a
class without the Company’s receipt of consideration, or should the value of the
outstanding shares of Class A common stock be substantially reduced as a result
of a spin–off transaction or an extraordinary dividend

5

--------------------------------------------------------------------------------



or distribution, or should there occur any merger, consolidation or other
reorganization, then equitable adjustments shall be made by the Committee to (i)
the total number and/or class of securities subject to this Option and (ii) the
Exercise Price payable per share, but without any change in the aggregate
Exercise Price therefor. The adjustments shall be made in such manner as the
Committee deems appropriate, and those adjustments shall be final, binding and
conclusive upon Employee and any other person or persons having an interest in
this Option. However, in the event of a Change of Control, the adjustments (if
any) shall be made in accordance with the applicable provisions of Section 13.8
of the Plan governing Change of Control transactions and Paragraph 5 of this
Agreement. Notwithstanding the above, the conversion of any convertible
securities of the Company shall not be deemed to have been effected without the
Company’s receipt of consideration.


14.    Delivery of Shares. No shares shall be delivered upon exercise of the
Option until (i) the Exercise Price for those shares shall have been paid in
full in the manner herein provided and (ii) all applicable taxes required to be
withheld shall have been paid or withheld in full.


15.    Compliance with Laws and Regulations.


(a)    The exercise of this Option and the issuance of the Option Shares upon
such exercise shall be subject to compliance by the Company and Employee with
all applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange on which the Class A common stock may be
listed for trading at the time of such exercise and issuance.


(b)    The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance
and sale of any Class A common stock pursuant to this Option shall relieve the
Company of any liability with respect to the non–issuance or sale of the Class A
common stock as to which such approval shall not have been obtained. The
Company, however, shall use its best efforts to obtain all such approvals.


(c)    The Company shall not be required to deliver any shares of the Company’s
Class A common stock pursuant to the exercise of all or any part of the Option
if, in the opinion of counsel for the Company, such issuance would violate the
Securities Act of 1933 or any other applicable federal or state securities laws
or regulations.


(d)    The applicable period of post–employment exercisability in effect
pursuant to the provisions of Paragraph 8 or 9 of this Agreement shall
automatically be extended by an additional period of time equal in duration to
any interval within such post–employment exercise period during which the
exercise of this Option or the immediate sale of the Option Shares acquired
under this Option cannot be effected in compliance with the applicable
registration requirements of federal and state securities laws, but in no event
shall such an extension result in the continuation of this Option beyond the
Expiration Date.


16.    Federal and State Taxes. Upon exercise of this Option, or any part
thereof, Employee may incur certain liabilities for federal, state or local
taxes, and the Company may be required by law to withhold such taxes for payment
to the applicable taxing authorities. Employee may satisfy the payment of any
federal, state, or local tax withholding amounts due as a result of the exercise
of this Option by (i) delivering to the Company cash, a check or other form of
payment permitted by the Committee in the aggregate amount required to satisfy
such tax withholding amount or (ii) using a portion of the sale proceeds of the
purchased Option Shares to satisfy such tax withholding amount, to the extent
Employee exercises the Option pursuant to the sale and remittance procedure set
forth in Paragraph 7 hereof.



6

--------------------------------------------------------------------------------



17.    Definitions; Copy of Plan. To the extent not specifically provided
herein, all capitalized terms used in this Agreement shall have the same
meanings ascribed to them in the Plan is granted. By the execution of this
Agreement, Employee acknowledges receipt of a copy of the Plan and the official
prospectus for the Plan.


18.    Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan and such Plan shall in all respects be administered
by the Committee in accordance with the terms and provisions of the Plan. The
Committee shall have the sole and complete discretion with respect to all
matters reserved to it by the Plan and decisions of the Committee with respect
thereto and to this Agreement shall be final and binding upon Employee (or any
other person with an interest in this Option) and the Company. In the event of
any conflict between the terms and conditions of this Agreement and the Plan,
the provisions of the Plan shall control.


19.    Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Company at its principal corporate offices. Any notice required to be given or
delivered to Employee shall be in writing and addressed to Employee at the most
recent address then on file for Employee in the Company’s Human Resources
Department. All notices shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.


20.    Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and Employee and the
legal representatives, heirs and legatees of Employee’s estate.


21.    Continuation of Employment. This Agreement shall not be construed to
confer upon Employee any right to continue in the employ of the Company (or any
subsidiary) and shall not limit the right of the Company (or any employer
subsidiary), in its sole discretion, to terminate the employment of Employee at
any time.


22.    Obligation to Exercise. Employee shall have no obligation to exercise
this Option in whole or in part.


23.    Proprietary Information and Intellectual Property Agreement. Employee
accepts and agrees to comply with the terms of the Corporation’s Proprietary
Information and Intellectual Property Agreement (“PIIPA”), attached hereto as
Appendix A and incorporated herein by reference.    


24.    Governing Law. This Agreement shall be interpreted and administered under
the laws of the State of Arizona without resort to that State’s conflict–of–laws
rules.


25.    Amendments. This Agreement may be amended only by a written agreement
executed by the Company and Employee. The Company and Employee acknowledge that
changes in federal tax laws enacted subsequent to the Date of Grant, and
applicable to stock options, may provide for tax benefits to the Company or
Employee. In any such event, the Company and Employee agree that this Agreement
may be amended as necessary to secure for the Company and Employee any benefits
that may result from such legislation. Any such amendment shall be made only
upon the mutual consent of the parties, which consent (of either party) may be
withheld for any reason.


26.    Employee Acceptance. Employee must accept the terms and conditions of
this Agreement, including the PIIPA, either electronically through the
electronic acceptance procedure established by the Company or through a written
acceptance delivered to the Company in a form satisfactory to the

7

--------------------------------------------------------------------------------



Company. In no event shall any Option Shares be exercisable under this Agreement
in the absence of such acceptance.


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officers thereunto duly authorized and Employee has executed this Agreement
as of the date first written above.


APOLLO GROUP, INC.
 
EMPLOYEE
 
 
 
By:___________________
 
___________________
 
 
 
Title:  ________________    
 
 












8

--------------------------------------------------------------------------------





APPENDIX A


PROPRIETARY INFORMATION AND INTELLECTUAL PROPERTY
AGREEMENT


This Proprietary Information and Intellectual Property Agreement (“PIIPA”)
confirms certain terms of my employment with Apollo Group, Inc., is a condition
of my employment, and is a material part of the consideration for my employment
by the Company. The headings contained in this PIIPA are for convenience only,
have no legal significance, and are not intended to change or limit this PIIPA
in any matter whatsoever. Capitalized terms not defined in this PIIPA have the
meanings ascribed to them in the Company’s Intellectual Property Policy. I have
read and agree to comply with such policy. I understand that the Intellectual
Property Policy may be amended from time to time by the Company. I further
understand and agree that I am obligated to comply with such amendments and will
review this policy periodically to ensure that I am aware of such amendments. If
there is any conflict between the terms of such policy and this PIIPA, the terms
of this PIIPA will prevail.


A.    Definitions
1.    The “Company”
As used in this PIIPA, the “Company” refers to Apollo Group, Inc., each of its
subsidiaries, parent companies, and successors and assigns. A subsidiary is any
company that is directly or indirectly, wholly or partially, owned by Apollo
Group, Inc. I recognize and agree that my obligations under this PIIPA and all
terms of this PIIPA apply to me regardless of whether I am employed by or
provide services to Apollo Group, Inc. or any subsidiary, parent company,
successor or assign of Apollo Group, Inc.
2.    “Proprietary Information”
I understand that the Company possesses and will possess Proprietary Information
which is important to its business. For purposes of this PIIPA, “Proprietary
Information” is information that was or will be developed, created, or
discovered by or on behalf of the Company, or which became or will become known
by, or was or is conveyed to the Company. “Proprietary Information” includes
information concerning the organization, business and finances of the Company or
of any third party which the Company is under an obligation to keep confidential
or that is maintained by the Company as confidential, including (without
limitation):
a.the Company’s Lead List which is comprised of prospective students;


b.data and information on current and prospective corporate accounts, including,
but not limited to, the identity of the corporate accounts, the decision makers
or decision influencers, the buying criteria of the accounts and programs for
those accounts;


c.information with respect to past, current and prospective merger, acquisition,
disposition, joint venture and other transactions and opportunities, including,
but not limited to, the identity of the transaction targets or prospects, the
decision makers or decision influencers with respect to the transactions, the
proposed terms and conditions of any such past, current or prospective
transactions or opportunities, including the status thereof;



9

--------------------------------------------------------------------------------



d.the management process, training materials, scripts, programs and preferred
responses to features and benefits provided to enrollment counselors, academic
counselors and finance counselors;


e.the certification training materials and processes for the certification of
the Company’s student advisors (known as the ACU online learning system
program), including, but not limited to, the tests taken, materials provided and
course work;


f.the information and data contained in the Company’s enrollment data system,
including all monthly enrollment reports;


g.salary, terms of employment, length of employment and performance review
information on the faculty members and other employees of the Company, all
business models and financial information, data and materials of the Company not
otherwise available to the general public through the Company’s Annual Report or
otherwise;


h.all market research or works for hire materials, including, but not limited
to, industry data, demographics, company profiles and/or specific consumer
behavior information, all monthly financial, statistical and operational
information and reports, and all other information concerning enrollment by
campus, profit and loss per campus and the terms of any lease;


i.all monthly financial statements, including, but not limited to, any materials
prepared for the Board of Directors;


j.all internally developed source code and the techniques and processes embodied
therein, including, but not limited to, modifications to existing source codes
for student information systems (such as Galaxy, Campus Tracking, OSIRIS and
eCampus), academic systems (such as rEsource and OnLine Learning System (OLS),
proprietary modifications to packaged applications (such as PeopleSoft, Oracle
Financials and ADP HRizon) and all future internally developed source code;


k.information provided to the Company from a third party under a non–disclosure
agreement;


l.the “Personally Identifiable Information” of any individual that is known or
accessible as a result of employment with the Company. “Personally Identifiable
Information” includes, but is not limited to information that is directly
associated with a specific person such as a name, address, telephone number,
e–mail address, or information about activities directly linked to that person.
It also includes, but is not limited to, “Education Records” as that term is
defined in the Family Educational Rights and Privacy Act of 1974, as amended.


I understand and agree that my employment creates a relationship of confidence
and trust between the Company and me with respect to Proprietary Information.
3.    “Company Documents and Materials”
I understand that the Company possesses or will possess “Company Documents and
Materials” which are important to its business. For purposes of this PIIPA,
“Company Documents and Materials” are documents or other media or tangible items
that contain or embody Proprietary Information or any other information
concerning the business, operations or plans of the Company, whether such
documents, media or items have been prepared by me or by others.

10

--------------------------------------------------------------------------------



“Company Documents and Materials” include (without limitation) blueprints,
drawings, photographs, charts, graphs, notebooks, customer lists, computer
disks, tapes, computer hard drives, floppy disks, CD ROMS, or printouts, sound
recordings and other printed, typewritten or handwritten documents, sample
products, prototypes and models and any information recorded in any other form
whatsoever. “Company Documents and Materials” also include copies of any of the
foregoing.
B.    Assignment of Rights and Confidentiality Requirements
All Proprietary Information is and shall be the sole property of the Company. I
hereby grant and assign, and agree to grant and assign, to the Company any and
all rights, title and interest I may have or acquire in such Proprietary
Information.
At all times, both during my employment by the Company and after its
termination, I will keep in confidence and trust and will not use or disclose
any Proprietary Information or anything relating to it without the prior written
consent of an officer of the Company as specified in the Company’s Schedule of
Executive Authority (“SEA”), except as may be necessary in the ordinary course
of performing my duties to the Company. I acknowledge that, without prejudice to
any and all rights of the Company, an injunction is the only effective remedy to
protect the Company’s rights and property as set out herein.
C.    Maintenance and Return of Company Documents and Materials
I agree to make and maintain adequate and current written records, in a form
specified by the Company, of all inventions, trade secrets and works of
authorship assigned or to be assigned to the Company pursuant to this PIIPA. All
Company Documents and Materials are and shall be the sole property of the
Company.
I agree that during my employment by the Company, I will not remove any Company
Documents and Materials from the business premises of the Company or deliver any
Company Documents and Materials to any person or entity outside the Company,
except in connection with performing the duties of my employment. I further
agree that, immediately upon the termination of my employment by me or by the
Company for any reason, or during my employment if so requested by the Company,
I will return all Company Documents and Materials, apparatus, equipment and
other physical property, or any reproduction of such property, excepting only
(i) my personal copies of records relating to my compensation; (ii) my personal
copies of any materials previously distributed generally to stockholders of the
Company; and (iii) my copy of this PIIPA.
D.    Disclosure of Intellectual Property to the Company
I will promptly disclose in accordance with the Company’s Intellectual Property
Policy, all Company Intellectual Property (as defined below) which includes
(without limitation) all software programs or subroutines, source or object
code, algorithms, improvements, inventions, works of authorship, trade secrets,
technology, designs, formulas, ideas, processes, techniques, know–how and data,
whether or not patentable, and any other property subject to legal protection by
patents, copyrights, trademarks, and/or trade secrets, or which may become
subject to legal protection hereafter, whether or not they were, are, or will be
so protected, which are made or discovered or conceived or reduced to practice
or developed by me, either alone or jointly with others, during the term of my
employment.
I will also disclose in accordance with the Company’s Intellectual Property
Policy, all Company Intellectual Property made, discovered, conceived, reduced
to practice, or developed by me within six (6) months after the termination of
my employment with the Company which resulted, in whole or in part, from my
prior employment by the Company. Such disclosures shall be received by the
Company in confidence

11

--------------------------------------------------------------------------------



(to the extent such Company Intellectual Property are not assigned to the
Company pursuant to Section (E) below) and do not extend the assignment made in
Section (E) below.
I agree to disclose Company Intellectual Property to the Company upon the first
to occur of:
1.    Creation;
2.    A request by Intellectual Property (“IP”) Counsel, as appointed by the
Company’s General Counsel, or a designee of IP Counsel;
3.    As required by any applicable External Sponsor contract, by this
Agreement, or by any other Company policy;
4.    A determination is made by me that the Company or an External Sponsor may
have an interest in the Intellectual Property.
I understand and agree that my disclosure of the creation of Company
Intellectual Property must occur prior to any discussions or actions involving
the Commercial Application of Company Intellectual Property and prior to any
non–confidential presentation or other public release of the Company
Intellectual Property. “Commercial Application of Intellectual Property” means
any application of Intellectual Property in which an Employee or the Company
intends to obtain, or is likely to receive, economic gain from the use or
disposition of the Intellectual Property.
I further agree to disclose promptly to IP Counsel any potentially unauthorized
use of Company Intellectual Property by a third party.
Notwithstanding any other provision of this Agreement to the contrary, this
Agreement does not obligate me to assign to the Company any of my rights in
Intellectual Property that does not qualify as Company Intellectual Property.
“Company Intellectual Property” is Intellectual Property that: (a) is created in
the scope of my employment; (b) is developed, in whole or in part, by the use of
Company Resources (excluding resources accessed and used entirely as part of a
student or faculty academic endeavor at any subsidiary); (c) relates to the
business of the Company or to the Company’s actual or demonstratably anticipated
strategies, plans or research and development; or (d) contains Company
Proprietary Information. Company Resources include, but are not limited to the
following resources owned or controlled by Apollo Group, Inc., or a subsidiary:
facilities, computers, research funding, resources for asynchronous or distance
learning programs, paid time within the employment period, assistance of support
staff, telecommunication services, central computing resources, instructional or
graphic design or other production services, Company trade secret information,
and any other equipment, technologies or facilities.
E.    Right to New Ideas
1.    Assignment of Intellectual Property to the Company
I agree that all Company Intellectual Property that I make, discover, conceive,
reduce to practice or develop (in whole or in part, either alone or jointly with
others) during my employment shall be the sole property of the Company to the
maximum extent permitted by applicable law. However, any Intellectual Property
that I make, discover, conceive, reduce to practice or develop (in whole or in
part, either alone or jointly with others) during my employment shall not be the
sole property of the Company so long as such Intellectual Property does not
qualify as Company Intellectual Property.

12

--------------------------------------------------------------------------------



The Company shall be the sole owner of all patents, patent rights, copyrights,
trade secret rights, trademark rights and all other intellectual property or
other rights in connection with Company Intellectual Property. I hereby assign
and agree to assign to the Company any and all rights, title and interest I may
have or acquire in Company Intellectual Property.
I agree to receive written approval from IP Counsel prior to incorporating, in
any manner or fashion, any Intellectual Property not fully–owned by the Company
into Company Intellectual Property.
If I incorporate any Intellectual Property in which I have an interest into
Company Intellectual Property or any Company product, service, or process, I
hereby grant and agree to grant to the Company a royalty–free, fully paid–up,
irrevocable, perpetual, sublicensable, worldwide license to make, have made,
modify, use, market, sell and distribute any such Intellectual Property as part
of or in connection with Company Intellectual Property or Company product,
service or process in any media now known or later developed.
Furthermore, if I incorporate, without prior written approval, any Intellectual
Property in which any party other than the Company has an interest into Company
Intellectual Property or any Company product, service, or process, I agree to
indemnify the Company for any consequences of such incorporation.
2.    Works Made for Hire
I further acknowledge and agree that Company Intellectual Property, including
(without limitation) any computer programs, programming documentation, and other
works of authorship, are “works made for hire” for purposes of the Company’s
rights under copyright laws. I hereby assign and agree to assign to the Company
any and all rights, title and interest I may have or acquire in such works made
for hire.
3.    Cooperation
I agree to perform, during and after my employment, all acts deemed necessary or
desirable by the Company to permit and assist it, at the Company’s expense, in
further evidencing and perfecting the assignments made to the Company under this
PIIPA and in obtaining, maintaining, defending and enforcing patents, patent
rights, copyrights, trademark rights, trade secret rights or any other rights in
connection with Company Intellectual Property and improvements thereto in any
and all jurisdictions. Such acts may include (without limitation) execution of
documents and assistance or cooperation in legal proceedings. I hereby
irrevocably designate and appoint and agree to appoint the Company and its duly
authorized officers and agents, as my agents and attorneys to act for and on my
behalf and instead of me, to execute and file any documents, applications or
related findings and to do all other lawfully permitted acts in the same manner
as I could do to further the purposes set forth above in this Subsection 3,
including (without limitation) the perfection of assignment and the prosecution
and issuance of patents, patent applications, copyright applications and
registrations, trademark applications and registrations or other rights in
connection with Company Intellectual Property and improvements thereto with the
same legal force and effect as if executed by me.
4.    Assignment or Waiver of Moral Rights
Any assignment of copyright hereunder (and any ownership of a copyright as a
work made for hire) includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights” in applicable copyright or other legislation (collectively “Moral
Rights”). To the extent such Moral Rights cannot be assigned under applicable
law of a jurisdiction, and to the extent the following is allowed by the laws in
the various jurisdictions where Moral Rights exist, I hereby waive the whole of
my Moral Rights in any work and warrant that any work created by me is original.

13

--------------------------------------------------------------------------------



5.    List of Intellectual Property
I have attached hereto as Exhibit A a complete list of all Intellectual Property
or improvements to which I claim ownership and that I desire to remove from the
operation of this PIIPA (except for the license granted in Section (E)(1)
above), and I acknowledge and agree that such list is complete. If no such list
is attached to this PIIPA, I represent that I have no such Intellectual Property
at the time of signing this PIIPA.
F.    Company Authorization for Publication
Prior to my submitting or disclosing for possible non–confidential publication
or dissemination outside the Company any material prepared by me that
incorporates information that concerns the Company’s Intellectual Property or
its business or anticipated research, I agree to deliver a copy of such material
to an officer of the Company as specified in the SEA for his or her review and
written consent. I agree to make such deletions and revisions as are reasonably
requested by the Company to protect its Proprietary Information and Intellectual
Property.
G.    Former Employer’s and Others’ Information
I represent that my performance of all the terms of this PIIPA does not and will
not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired or developed by me in confidence or in trust prior to
my employment by the Company.
I agree that I will not disclose to the Company, or use in the performance of my
duties and responsibilities as an employee of the Company, any trade secrets or
confidential or proprietary information or material belonging to any previous
employers or other person or entity.
H.    Competition; Non–Solicitation of Employees
I agree that (a) during the term of my employment by the Company, I will not
engage in any employment or business activity that is competitive with, or which
could conflict with my employment by the Company without first disclosing such
activity to the Company and obtaining its express written approval, which may be
denied in the Company’s sole discretion, and (b) for the period of my employment
by the Company and for one (1) year thereafter, I will not, either directly or
indirectly, solicit, attempt to solicit, or assist in the solicitation of any
employee, independent contractor, or consultant of the Company for whom I had
managerial responsibility, to whom I reported, with whom I participated on
Company teams or projects, or about whom I gained confidential salary or
performance information, to terminate his or her relationship with the Company.
If there is a conflict between this provision and any restrictive covenants
contained in any employment agreement executed by me and the Company, the
provisions of the employment agreement will govern.
I.    At–Will Employment
I understand that my employment with the Company is not for a definite term and
either I or the Company can terminate the employment relationship at any time,
with or without cause or advance notice, subject to any severance benefits to
which I may become entitled to pursuant to the provisions of any employment
agreement in effect at the time between me and the Company. The terms of this
Agreement survive the termination of employment as provided for herein.
J.    Reformation and Severability

14

--------------------------------------------------------------------------------



I agree that if any provision, or portion of a provision, of this Agreement is
deemed unenforceable by reason of the scope, extent or duration of its coverage,
then such provision shall be deemed amended to the extent necessary to conform
to applicable law so as to be valid and enforceable. Should any provision, or
portion of a provision, of this Agreement be deemed unenforceable for any other
reason, such unenforceability will not affect any other provision, or portion of
a provision, of this Agreement and this Agreement shall be construed as if such
unenforceable provision, or portion of provision, had never been contained
herein.
K.    Authorization for Post–Termination Notification of Obligations under PIIPA
I hereby authorize the Company to notify any person or entity with whom I become
employed, or to whom I provide services, following the termination of my
employment with the Company of my ongoing obligations under this PIIPA.
L.    Entire Agreement
This PIIPA sets forth the entire agreement and understanding between the Company
and me relating to the subject matters covered therein, and this PIIPA merges,
cancels, supersedes and replaces all prior discussions between us, including
(without limitation) any and all statements, representations, negotiations,
promises or agreements relating to the subject matters covered by this PIIPA
that may have been made by any officer, employee or representative of the
Company. Furthermore, any subsequent change(s) to my job duties,
responsibilities, title, reporting level or relationship, compensation,
benefits, regular place of employment or any other term or condition of my
employment with the Company shall not affect the validity or scope of this
Agreement which shall remain in full force and effect notwithstanding any such
change(s).
M.    Effective Date
This Agreement shall be effective as of the first day of my employment with the
Company and shall be binding upon me, my heirs, executors, assigns and
administrators and shall inure to the benefit of the Company.
N.    Governing Law
Although I may work for the Company outside of Arizona or the United States, I
understand and agree that this Agreement will be interpreted and enforced in
accordance with the laws of the State of Arizona.
I HAVE READ THIS PIIPA CAREFULLY, AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
THAT IT IMPOSES UPON ME WITHOUT RESERVATION.
I SIGN THIS PIIPA FREELY AND VOLUNTARILY, WITHOUT COERCION OR DURESS.

15

--------------------------------------------------------------------------------



Date:
 
 
 
 
 
 
 
Employee Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Employee Name [Please Print]
 
 
 
 
 
For Apollo Group, Inc.:
 
 
 
 
 
 
 
 
Brian L. Swartz
 
 
 
SVP and CFO
 
 
 




16

--------------------------------------------------------------------------------










EXHIBIT A
1.
The following is a complete list of all Intellectual Property relevant to the
subject matter of my employment by the Company that have been made or discovered
or conceived or first reduced to practice by me or jointly with others prior to
my employment by the Company that I desire to remove from the operation of the
Company’s Proprietary Information and Intellectual Property Agreement (“PIIPA”),
except for the license granted in Section (E)(2) of the PIIPA:



    
No Intellectual Property.

    
See below:









    
See _____ (#) additional sheets attached.



2.
I propose to bring to my employment the following materials and documents of a
former employer or other person/entity:



    
No materials or documents

    
See below:









    
See ____ (#) additional sheet(s) attached:











Date:
 
 
 
 
 
 
Employee Signature
 
 
 
 




17